Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 1 of 24 PageID #: 283



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- x
 CRISTOBAL ESCOBAR TORRES, LUCIO                                  :
 LEON DECIDERIO, and JUAN PABLO                                   :
 DECIDERIO-RIOS,                                                  :          REPORT AND
                                                                  :          RECOMMENDATION
                                      Plaintiffs,                 :
                                                                  :          17-CV-2866 (RJD) (PK)
                            -against-                             :
                                                                  :
 JIN XIANG TRADING INC., and BAO WEI                              :
 CHEN,                                                            :
                                                                  :
                                      Defendants.                 :
 ---------------------------------------------------------------- X


 Peggy Kuo, United States Magistrate Judge:

          Plaintiffs Cristobal Escobar Torres, Lucio Leon Deciderio, and Juan Pablo Deciderio-Rios1

 (collectively, “Plaintiffs”) brought this action against Jin Xiang Trading Inc. and Bao Wei Chen

 (collectively, “Defendants”), alleging various violations of the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. §§ 201 et seq., and the New York Labor Law (“NYLL”) §§ 190 and 650 et seq. (See Compl.,

 attached to the Notice of Removal, Dkt. 1-1.)

          Before the Court on referral from the Honorable Raymond J. Dearie is Plaintiffs’ Motion for

 Default Judgment against Defendants (“Motion”) (Dkt. 30, 31.) For the reasons stated herein, the

 undersigned respectfully recommends that the Motion be granted and damages awarded as detailed

 below.




 1The action was brought by Plaintiffs Torres, Deciderio, and Deciderio-Rios individually and on behalf of
 other similarly situated plaintiffs. However, Plaintiffs have moved for default judgment individually only. (See
 Dkt. 30.)


                                                             1
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 2 of 24 PageID #: 284



                                            BACKGROUND

     I.      Factual Background

          Jin Xiang Trading Inc. (“Jin Xiang”) is a corporation organized under New York state law

 and operates a nondurable grocery goods store and wholesale beer distribution business at 503

 Morgan Avenue, Brooklyn, New York, 11222. (Compl. ¶¶ 3, 11, 36; Memorandum of Law in

 Support of Plaintiffs’ Motion to Strike Answer and for Entry of Default Judgment against

 Defendants (“Pls. Mem.”) at 1 ¶ 3, Dkt. 30-10.) Bao Wei Chen (“Chen”) is an owner, manager,

 principal, and/or agent of Jin Xiang. (Compl. ¶ 3.)

          Plaintiffs were employed by Defendants as delivery men and store helpers. (Compl. ¶¶ 37-

 40; Declaration of Sang J. Sim, Esq. in Support of Plaintiffs’ Motion for Default Judgment (“Sim

 Decl.”) ¶ 20, Dkt. 30-1; Ex. H to the Sim Decl. (comprised of Affidavit of Plaintiff Cristobal

 Escobar Torres in Support of Motion for Default Judgment (“Torres Aff.”) ¶¶ 5(a), (b); Affidavit of

 Plaintiff Lucio Leon Deciderio in Support of Motion for Default Judgment (“Deciderio Aff.”) ¶¶

 5(a), (b); and Affidavit of Plaintiff Juan Pablo Deciderio-Rios in Support of Motion for Default

 Judgment (“Deciderio-Rios Aff.”) ¶¶ 5(a), (b), Dkt. 30-9.) Torres worked for Defendants from

 February 1, 2014 until October 12, 2015; Deciderio worked from April 1, 2014 until October 12,

 2015; and Deciderio-Rios worked from June 1, 2013 until October 12, 2015. (Compl. ¶¶ 37-39;

 Torres Aff. ¶¶ 5(a), (b); Deciderio Aff. ¶¶ 5(a), (b); Deciderio-Rios Aff. ¶¶ 5(a), (b).) Plaintiffs’

 duties included but were not limited to conducting deliveries for Jin Xiang. (Compl. ¶ 40.)

 Defendants have gross revenues in excess of $500,000 and derive substantial revenues from

 interstate commerce. (Compl. ¶¶ 20, 70.)

          Throughout Plaintiffs’ employment, Plaintiffs worked six days per week. (Compl. ¶ 41;

 Torres Aff ¶ 5(c); Deciderio Aff. ¶ 5(c); Decidio-Rios Aff. ¶ 5(c).) Deciderio and Deciderio-Rios

 worked 13 hours per day. (Deciderio Aff. ¶ 5(c); Deciderio-Rios Aff. ¶ 5(c).) Torres worked 12

                                                      2
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 3 of 24 PageID #: 285



 hours per day. (Torres Aff. ¶ 5(c).) Throughout Plaintiffs’ employment, Defendants paid them a

 fixed cash salary per week, which was supposed to be compensation based on 40 hours of work per

 week. (Compl. ¶¶ 41, 45, 50; Torres Aff. ¶ 5(d); Deciderio Aff. ¶ 5(d); Deciderio-Rios Aff. ¶ 5(d).)

 Torres was paid $510 per week. (Torres Aff. ¶ 5(d).) Deciderio was paid $480 per week. (Deciderio

 Aff. ¶ 5(d).) Deciderio-Rios was paid $540 per week from the date he was hired, June 1, 2013, until

 February 12, 2015, and then $600 per week from February 13, 2015 until he was terminated on

 October 12, 2015. (Deciderio-Rios Aff. ¶ 5(d).)

           Throughout Plaintiffs’ employment, Defendants did not provide them with a written wage

 notice or accurate wage statements. (Compl. ¶¶ 42-43, 46-48, 62, 64; Torres Aff. ¶ 5(f); Deciderio

 Aff. ¶ 5(f); Deciderio-Rios Aff. ¶ 5(f).)

     II.      Procedural Background

           Plaintiffs filed the Complaint on March 13, 2017 in the Supreme Court of the State of New

 York, County of Queens. (Dkt. 1-1.) Defendant Chen was served on April 11 and April 13, 2017,

 both at Jin Xiang’s premises and at his home. (Sim Decl. ¶ 3; Ex. B. to the Sim Decl., Affidavits of

 Service, Dkt. 30-3.) Defendant Jin Xiang was served on April 19, 2017. (Sim Decl. ¶ 3; Affidavits

 of Service.) Defendants, through their counsel, Kenneth K. Ho, Esq., filed a Notice of Removal to

 this Court on May 10, 2017. (Dkt. 1.) Defendants filed an Answer on June 7, 2017 and appeared

 for an Initial Conference in this Court on June 30, 2017. (See Answer, Dkt. 5; Minute Entry dated

 6/30/2017.) The parties participated in a Settlement Conference on September 6, 2017, but were

 unable to settle. (See Minute Entry dated 9/6/2017.) The individual parties were deposed in

 November 2017. (Sim Decl. ¶ 7.) The parties certified the close of discovery on November 21,

 2017, and submitted a Proposed Joint Pre-Trial Order on January 8, 2018. (Sim Decl. ¶ 8; Letter

 Certifying Close of Discovery, Dkt. 16; Proposed Pretrial Order, Dkt. 19.) The parties appeared

 before the Honorable Raymond J. Dearie for a pre-trial conference on May 10, 2018. (See Minute

                                                    3
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 4 of 24 PageID #: 286



 Entry dated 5/10/2018.) After scheduling issues were resolved, the Court issued Certificates of

 Engagement for trial to begin on August 5, 2019. (Joint Letters to Adjourn Trial, Dkts. 20-21;

 Certificates of Engagement, Dkts. 22-23; Electronic Order dated 8/3/2018.)

        Defendants failed to appear for the pre-trial conference on June 18, 2019. (See Minute Entry

 dated 6/18/2019.) Thereafter, counsel for Defendants, Kenneth K. Ho, Esq., moved to withdraw

 as counsel because Defendant Chen, “who is also sole owner and president of the corporate

 defendant and has been in China since before the New Year,” “disagree[d] with the proposed

 strategy of counsel in defending this case.” (Certification of Kenneth K. Ho, Esq. in Support of His

 Motion to Withdraw as Attorney for the Defendants, Jin Xiang Trading Inc., and Bao Wei Chen ¶ 5,

 Dkt. 25-1.) Judge Dearie granted Defense counsel’s motion to withdraw and allowed Defendants an

 additional thirty days, until July 26, 2019, to appear by counsel. (Order dated 7/16/2019.) Neither

 Defendant appeared, with or without counsel, and Plaintiffs subsequently requested and the Clerk of

 the Court entered a default on August 27, 2019. (Request for Certificate of Default, Dkt. 28; Clerk’s

 Entry of Default, Dkt. 29.)

        Plaintiff filed the Motion on August 27, 2019, requesting default judgment under the FLSA

 and the NYLL and seeking payment of unpaid overtime wages, spread-of-hours pay, liquidated

 damages, wage notice and statement violation damages, and the ability to seek attorneys’ fees and

 costs. Plaintiffs also sought to strike Defendants’ Answer. (Motion, Dkt. 30; Memorandum in

 Support of Motion, Dkt. 31.).




                                                   4
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 5 of 24 PageID #: 287



                                              DISCUSSION

         I.      Standard for Default Judgment2

         Federal Rule of Civil Procedure 55 governs the procedure that applies in cases where there is

 a default during the course of litigation. See Fed. R. Civ. P. 55; see also City of New York v. Mickalis

 Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011). It provides “a ‘two-step process’ for the entry of

 judgment against a party who fails to defend.” Id; see also GuideOne Specialty Mut. Ins. Co. v. Rock Cmty.

 Church, Inc., 696 F. Supp. 2d 203, 208 (E.D.N.Y. 2010). First, when a defendant “has failed to plead

 or otherwise defend,” the Clerk of Court enters the defendant’s default. Fed. R. Civ. P. 55(a). Then,

 the plaintiff must “apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

         Failure to answer may constitute a default, but so may failure to defend at later stages of

 litigation. Here, Defendants initially made an appearance through licensed counsel, as required for

 corporations. See Rowland v. California Men’s Colony, 506 U.S. 194, 201-02 (1993). They filed an

 Answer and litigated the case until shortly before trial, when Defendants discharged their counsel.

 (See Answer; Motion to Withdraw as Attorney.) They did not obtain new counsel by the Court-

 ordered deadline, and they have not appeared in this case since. (See Minute Entry dated

 6/20/2019.)

         A default “constitutes an admission of all well-pleaded factual allegations in the complaint

 and the allegations as they pertain to liability are deemed true.” United States v. Myers, 236 F. Supp. 3d

 702, 706 (E.D.N.Y. 2017) (citations omitted). However, “just because a party is in default, the

 plaintiff is not entitled to a default judgment as a matter of right.” GuideOne Specialty Mut. Ins. Co.,


 2 In addition to default judgment, Plaintiffs move to strike Defendants’ answer. (See Pls. Supp. Mem. at 23,
 Proposed Order at 3.) The undersigned construes this as a motion brought pursuant to Fed. R. Civ. P. 12(f),
 which allows the Court to strike “from a pleading an insufficient defense or any redundant, immaterial,
 impertinent, or scandalous matter.” The undersigned respectfully recommends that this portion of Plaintiffs’
 motion be denied as moot, because entry of default judgment against Defendants has the same effect. See,
 e.g., Gustavia Home, LLC v. Vaz, No. 17-CV-5307 (ILG) (RER), 2019 WL 3752772, at *3 (E.D.N.Y. Aug. 8,
 2019).
                                                      5
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 6 of 24 PageID #: 288



 696 F. Supp. 2d at 208. The Court must ensure that (1) jurisdictional requirements are satisfied, see

 Mickalis, 645 F.3d at 125-27; (2) the plaintiff took all the required procedural steps in moving for

 default judgment, Local Civ. R. 55.2(c); and (3) the plaintiff’s allegations, when accepted as true,

 establish liability as a matter of law. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).

          The Court exercises significant discretion in deciding whether to grant a default judgment,

 including whether the grounds for default are clearly established and the amount of damages. See

 GuideOne Specialty Mut. Ins. Co., 696 F. Supp. 2d at 208; see also Shah v. N.Y. State Dep’t of Civil Serv.,

 168 F.3d 610, 615 (2d Cir. 1999); Klideris v. Trattoria El Greco, No. 10-CV-4288 (JBW)(CLP), 2011

 WL 7114003, at *4 (E.D.N.Y. Sept. 23, 2011), R&R adopted, 2012 WL 273078 (E.D.N.Y. Jan. 30,

 2012); Mickalis, 645 F.3d at 129. The plaintiff bears the burden of presenting proof of damages,

 which may take the form of documentary evidence, detailed affidavits, or testimony at an inquest.

 See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991); Liberty Mut. Ins. Co. v. Fast Lane

 Car Serv., Inc., 681 F. Supp. 2d 340, 346 (E.D.N.Y. 2010). The amount of damages, if any, must be

 ascertained “with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151,

 155 (2d Cir. 1999); Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83-84 (E.D.N.Y. 2012). When a

 plaintiff claims FLSA and NYLL violations in the context of a default judgment, “the plaintiff’s

 recollection and estimates of hours worked are presumed to be correct.” Gunawan, 897 F. Supp. 2d

 at 83.

          II.     Jurisdiction

          The court from which default judgment is sought must assure itself that it has subject matter

 jurisdiction over the action. See Mickalis, 645 F.3d at 125-26; see also Jennifer Matthew Nursing & Rehab.

 Ctr. v. U.S. Dep’t of Health & Human Servs., 607 F.3d 951, 955 (2d Cir. 2010). The Court may also

 inquire as to whether it has personal jurisdiction. See Mickalis, 645 F.3d at 133; see Sinoying Logistics Pte

 Ltd. v. Yi Da Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010).

                                                       6
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 7 of 24 PageID #: 289



            A. Subject Matter Jurisdiction

        This Court has jurisdiction over the FLSA claims pursuant to 28 U.S.C. § 1331. This Court

 additionally has supplemental jurisdiction over the NYLL claims pursuant to 28 U.S.C. § 1367.

            B. Personal Jurisdiction and Service

        “[A] court may not properly enter a default judgment until it has jurisdiction over the person

 of the party against whom the judgment is sought, which also means that he must have been

 effectively served with process.” Lopez v. Yossi’s Heimishe Bakery Inc., No. 13-CV-5050 (FB) (CLP),

 2015 WL 1469619, at *4 (E.D.N.Y. Mar. 30, 2015). An individual may be served according to state

 law where service is made. Fed. R. Civ. P. 4(e)(1). Likewise, a corporation may be served in the

 same manner for serving an individual as prescribed by Federal Rule of Civil Procedure 4(e)(1) or by

 delivering a copy of the Summons and Complaint to an officer appointed by law to receive such

 service. Fed. R. Civ. P. 4(h)(1). Defendant Chen was properly served with the Summons and

 Complaint in accordance with the service requirements of the New York Civil Practice Law & Rules

 (“C.P.L.R.”). On April 11, 2017, a relative of Chen of suitable age and discretion, accepted the

 Summons and Complaint at Chen’s residence. (Affidavits of Service at PageID #193.) See C.P.L.R.

 308(2) (McKinney). Additionally, the Summons and Complaint were mailed to Chen at the same

 address. See id. Chen was also served at Jin Xiang’s business address on April 13, 2017 through

 another relative of suitable age and discretion, who accepted the Summons and Complaint. (Id. at

 PageID #192.) The Summons and Complaint were also mailed to Chen at Jin Xiang’s business

 address. See id. Likewise, Defendant Jin Xiang was properly served with the Summons and

 Complaint through service on the Office of the Secretary of the State of New York. (Id. at PageID

 #194.) See C.P.L.R. 308(3); see also N.Y. Bus. Corp. Law § 306.




                                                   7
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 8 of 24 PageID #: 290



         III.    Procedural Compliance

         Plaintiffs filed the following documents in support of the Motion: Notice of Motion (Dkt.

 30); Memorandum of Law in Support of Plaintiffs’ Motion to Strike Answer and for Entry of

 Default Judgment Against Defendants (“Pls. Mem.”) (Dkt. 30-10), Supplemental Memorandum of

 Law in Support of Plaintiffs’ Motion to Strike Answer and for Entry of Default Judgment Against

 Defendants (“Pls. Supp. Mem.,” Dkt. 31); declarations and affidavits in support (Dkt. 30-1, 30-9);

 the Clerk’s Certificate of Default (Dkt. 29); the Complaint (Dkt. 30-2); a proposed order (Dkt. 31-1);

 proof of service of the Complaint (Dkt. 30-3); and proof of mailing of the Motion to the defaulting

 parties (Dkt. 30-11, 31-2.) These documents are in compliance with Local Civil Rules 7.1 and 55.2.

         IV.     Liability

         In determining liability, the Court accepts as true the well-pleaded allegations of the

 Complaint, drawing all reasonable inferences in favor of Plaintiffs. See Finkel, 577 F.3d at 84; see also

 Greyhound Exhibitgroup, Inc., 973 F.2d at 158-59. Plaintiffs claim that Defendants are liable for unpaid

 overtime wages, spread-of-hours premiums, statutory violations of both wage notice and statement

 requirements, liquidated damages, and attorneys’ fees and costs under the FLSA and NYLL.

 (Compl. ¶¶ 66, 76-78, 86-89, ad damnum clause.) Since Defendant Chen is an owner, officer, and/or

 agent of Defendant Jin Xiang, he is jointly and severally liable with it for any violations under the

 FLSA and NYLL. See Mahoney, 2016 WL 6585810, at *9.

         A. Employment Relationship Under the FLSA

         In order to support a cause of action under the FLSA, Plaintiffs must show an employment

 relationship with Defendants and establish that: (1) Defendants are employers subject to the FLSA;

 (2) Plaintiffs are employees within the meaning of the FLSA; and (3) the employment relationship is

 not exempted from the FLSA. See Saucedo v. On the Spot Audio Corp., No. 16-CV-00451 (CBA) (CLP),

 2016 WL 8376837, at *4 (E.D.N.Y. Dec. 21, 2016), R&R adopted, 2017 WL 780799 (E.D.N.Y. Feb.

                                                     8
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 9 of 24 PageID #: 291



 28, 2017), vacated sub nom. on other grounds, 2018 WL 4347791 (E.D.N.Y. Jan. 23, 2018); see also 29

 U.S.C. §§ 203, 213 (2019).

         The FLSA broadly describes an employer as “any [person or corporation] acting directly or

 indirectly in the interest of an employer in relation to an employee,” 29 U.S.C. § 203(d), and does

 not define the term “‘employer’ in the first instance.” Irizarry v. Catsimatidis, 722 F.3d 99, 103 (2d

 Cir. 2013). A defendant is an FLSA employer if he or she meets the criteria for either enterprise or

 individual coverage. See Saucedo, 2016 WL 8366837, at *4. The enterprise coverage test considers

 whether the employer

                  has employees engaged in commerce or in the production of goods for
                  commerce, or . . . has employees handling, selling, or otherwise
                  working on goods or materials that have been moved in or produced
                  for commerce by any person; and . . . whose annual gross volume of
                  sales made or business done is not less than $500,000.

 29 U.S.C. § 203(s)(1)(A)(i-ii); see also Fermin v. Las Delicias Peruanas Res. Inc., 93 F. Supp. 3d 19, 33

 (E.D.N.Y. 2015).

         The individual coverage test takes into account the “employment actions of each” plaintiff

 to determine whether “the employees themselves are ‘engaged in commerce.’” Saucedo, 2016 WL

 8376837, at *4. “Commerce” is “trade, commerce, transportation, transmission, or communication

 among the several States or between any State and any place outside thereof.” 29 U.S.C. § 203(b).

         The Complaint alleges that Defendants “had gross revenues in excess of $500,000.00.”

 (Compl. ¶ 70.) The Complaint further alleges that Jin Xiang “derives substantial revenues from

 interstate or international commerce.” (Compl. ¶ 20.) In the context of default, the Court may

 accept uncontested allegations as true and make reasonable inferences. See e.g., Rodriguez v. Almighty

 Cleaning, Inc., 784 F. Supp. 2d 114, 120-121 (E.D.N.Y. 2011) (finding it logical to infer that janitorial

 cleaning supplies used by residential and commercial cleaners originated outside of New York and

 moved in interstate commerce); see also Fermin, 93 F. Supp. 3d at 33 (reasonable to infer that the

                                                       9
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 10 of 24 PageID #: 292



 “myriad goods necessary to operate a Peruvian restaurant with an eat-in dining area and over

 $500,000 in annual sales do not exclusively come from New York State”); see also Huerta v. Victoria

 Bakery, No. 10-CV-4754 (RJD) (JO), 2012 WL 1107655, at *2 (E.D.N.Y. Mar. 30, 2012)

 (“inconceivable that some of the bread-making materials used by plaintiffs did not originate out of

 state . . .”). The Court may reasonably infer that the “myriad” of materials needed to operate a

 nondurable grocery goods and wholesale beer distribution business with a gross revenue of at least

 $500,000 do not come from New York exclusively. See Fermin, 93 F. Supp. 3d at 33. It may also

 infer that some of these “materials moved or were produced in interstate commerce.” Id.; see also 29

 U.S.C. § 203(b).

         Accordingly, for the purpose of this default judgment, these allegations are sufficient to

 establish that Jin Xiang is an enterprise engaged in interstate commerce, and therefore is an

 employer under the FLSA.

         In addition, a person within a company who “exercises operational control over the

 employee in question” may be liable as an “employer” under the FLSA. See Irizarry, 722 F.3d at 102,

 110. Courts in the Second Circuit assess operational control by applying the “economic reality” test,

 which determines “whether workers are employees and [ ] whether managers or owners are

 employers.” Id. at 104. The economic reality test looks at “whether the alleged employer (1) had the

 power to hire and fire the employees, (2) supervised and controlled employee work schedules or

 conditions of employment, (3) determined the rate and method of payment, and (4) maintained

 employment records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (citation omitted);

 see also Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (explaining that no single

 Carter factor alone is dispositive, as the test encompasses the totality of the circumstances).3 The


 3 The Department of Labor recently adopted a rule similar to the economic reality test, derived from Bonnette
 v. California Health & Welfare Agency, 704 F.2d 1465 (9th Cir. 1983), to clarify joint employer status using a
 four-factor test, which examines whether the alleged joint employer: “(1) Hires or fires the employee; (2)
                                                       10
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 11 of 24 PageID #: 293



 “ultimate question” is whether “the worker depends upon someone else’s business for the

 opportunity to render service or is in business for himself.” Saucedo, 2016 WL 8376837, at *5

 (quoting Velu v. Velocity Exp., Inc., 666 F. Supp. 2d 300, 306 (E.D.N.Y. 2006)) (internal quotations

 omitted).

         Plaintiffs’ well-pleaded allegations establish that Defendants jointly employed Plaintiffs and

 shared control over them. (Compl. ¶¶ 3, 21-29.) Defendants hired Plaintiffs as store helpers and

 delivery men. (Compl. ¶ 37-40.) Defendants had the power to hire and fire Plaintiffs. They also

 controlled the terms and conditions of their employment, and determined the rate and method of

 their payment. (Compl. ¶¶ 23, 26.) These facts support the conclusion that Defendants were

 Plaintiffs’ employer under the FLSA. Herman, 172 F.3d at 139.

         The FLSA defines an “employee” as “any individual employed by an employer.” 29 U.S.C. §

 203(e)(1). The statute protects “employees who in any workweek [are] engaged in commerce or in

 the production of goods for commerce” and those persons who are “employed in an enterprise

 engaged in commerce or in the production of goods for commerce.” 29 U.S.C. § 206(a). In

 addition to the well-pleaded allegations in the Complaint, Plaintiffs provided sworn statements that

 Defendants employed them as store helpers and delivery men. (Torres Aff. ¶ 5(a); Deciderio Aff. ¶

 5(a); Deciderio-Rios Aff. ¶ 5(a).) Plaintiffs thus fall within the FLSA’s definition of “employees.”

         Plaintiffs must show that they are not exempt from the FLSA’s protections. Fermin, 93 F.

 Supp. 3d at 32. An employee’s “exempt status depends less on his title, and more on the actual

 duties performed.” McBeth v. Gabrielli Truck Sales, Ltd., 768 F. Supp. 2d 383, 387 (E.D.N.Y. 2010).

 Plaintiffs do not fall within an exempted category such as “executive employee,” “creative



 supervises and controls the employee’s work schedule or conditions of employment to a substantial degree;
 (3) determines the employee’s rate and method of payment; and (4) maintains the employee’s employment
 records.” 85 Fed. Reg. 2820 (Jan. 16, 2020) (to be codified at 29 C.F.R. pt. 791). This new rule does not
 appear to impact the analysis of whether Defendants here would be considered joint employers.
                                                     11
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 12 of 24 PageID #: 294



 professional,” or “learned professional.” Fermin, 93 F. Supp. 3d at 32 (citation omitted).

 Specifically, Plaintiffs were not “employed in a bona fide executive, administrative, or professional

 capacity,” 29 U.S.C. § 213(a)(1), defined as one “whose primary duty is management of the

 enterprise, … and who has the authority to hire or fire other employees….” 29 C.F.R. § 541.100.

 Accordingly, Plaintiffs are non-exempt employees under the FLSA.

         Plaintiffs have shown that the FLSA applies here.

         B. Employment Relationship Under the NYLL

         Plaintiffs must show that their employment relationship with Defendants falls within the

 NYLL, which governs “any person employed for hire by an employer in any employment.” N.Y.

 Lab. Law § 190 (McKinney). The NYLL broadly defines an employee as “any individual employed

 or permitted to work by an employer in any occupation.” N.Y. Lab. Law § 651(5). As discussed

 above, Plaintiffs have established that they were employees.

         An employer is any individual or corporation “acting as employer.” N.Y. Lab. Law § 651(6).

 Under the NYLL, employers are not required to “achieve a certain minimum in annual sales or

 business in order to be subject to the law,” and may be held jointly and severally liable for violations.

 See Saucedo, 2016 WL 8376837, at *6. The FLSA’s definition of “employer” is “nearly identical” to

 that of the NYLL, and the analysis of the employment relationship under both statutes is based on

 the same factors. See Mahoney v. Amekk Corp., No. 14-CV-4131 (ENV) (VMS), 2016 WL 6585810, at

 *9 (E.D.N.Y. Sept. 30, 2016) (collecting cases holding that the FLSA and NYLL are interpreted

 consistently with one another on the question of employer status), R&R adopted, 2016 WL 6601445

 (E.D.N.Y. Nov. 7, 2016). Since Defendants are employers under the FLSA, they are also employers

 under the NYLL.

         Plaintiffs have shown that the NYLL applies.




                                                    12
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 13 of 24 PageID #: 295



             C. Statute of Limitations

         Under the FLSA, the statute of limitations is two years, “except that a cause of action arising

 out of a willful violation may be commenced within three years after the cause of action accrued.”

 29 U.S.C § 255(a). Plaintiffs have requested a limitations period of two years for their federal claim.

 (Pls. Supp. Mem. at 16.) The statute of limitations for an FLSA plaintiff runs from “the date when

 the complaint is filed if he is specifically named as a party plaintiff in the complaint.” Cardoza v.

 Mango King Farmers Mkt. Corp., No. 14-CV-3314 (SJ) (RER), 2015 WL 5561033, at *6 (E.D.N.Y.

 Sept. 1, 2015), R&R adopted, 2015 WL 5561180 (E.D.N.Y. Sept. 21, 2015). Plaintiffs filed the

 Complaint on March 13, 2017. Therefore, they may recover for FLSA violations that occurred on

 or after March 13, 2015 through October 12, 2015.

         Under the NYLL, the statute of limitations is six years. See N.Y. Lab. Law §§ 198(3), 663(3).

 Therefore, Plaintiffs may recover for NYLL violations that occurred during the entirety of their

 employment with Defendants—from June 1, 2013 through October 12, 2015.

             D. Overtime (FLSA and NYLL)

         Under both the FLSA and the NYLL, an employee must “be compensated at a rate of no

 less than one and one-half times the regular rate of pay for any hours worked in excess of forty per

 week.” Nakahata v. New York-Presbyterian Health Care Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013); see

 29 U.S.C. § 207(a); N.Y. Comp. Codes R. & Regs. tit. 12 § 142-2.2 (incorporating the FLSA

 definition of overtime into the NYLL). In the Second Circuit, “a plaintiff must sufficiently allege 40

 hours of work in a given workweek as well as some uncompensated time in excess of the 40 hours,”

 Lundy v. Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013), providing “sufficient

 detail about the length and frequency” of unpaid work in order to support “a reasonable inference”

 that she “worked more than forty hours in a given week.” Nakahata, 723 F.3d at 201; see also Fermin,




                                                     13
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 14 of 24 PageID #: 296



 93 F. Supp. 3d at 44-45 (allegations that plaintiff worked over forty hours a week established an

 overtime claim).

         Plaintiffs seek overtime compensation for every week in which they worked for Defendants.

 Plaintiffs allege that they received a fixed weekly salary that was supposed to be payment for 40

 hours of work. Torres received $510 per week, Deciderio received $480 per week, and Deciderio-

 Rios received $540 per week from June 1, 2013 until February 12, 2015, and $600 per week from

 February 13, 2015 until October 12, 2015. (Torres Aff. ¶ 5(d); Deciderio Aff. ¶ 5(d); Deciderio-Rios

 Aff. ¶ 5(d).) Based on a 40-hour work week, Plaintiffs correctly calculated their hourly rates: Torres’

 hourly rate of pay was $12.75, Deciderio’s hourly rate was $12, and Deciderio-Rios’ hourly rate was

 $13.50 from June 1, 2013 until February 12, 2015, at which point it increased to $15. (Torres Aff. ¶

 5(e); Deciderio Aff. ¶ 5(e); Deciderio-Rios Aff. ¶ 5(e).)4

         Accepting Plaintiffs’ allegations as true that they worked between 12-13 hours per day, for

 six days a week, the undersigned finds that they have established a claim for overtime wages.

 (Torres Aff. ¶ 5(c); Deciderio Aff. ¶ 5(c); Deciderio-Rios Aff. ¶ 5(c).)

              E. Spread-of-Hours Compensation (NYLL)

         Plaintiffs allege that Defendants failed to pay them spread-of-hour premiums. (Compl. ¶¶

 45, 63; Proposed Order at 3.) Under the NYLL, an employee is entitled to earn an additional hour

 of pay at the minimum wage for each day on which that employee works more than ten hours. N.Y.

 Comp. Codes R. & Regs. tit. 12 § 142-2.4. The spread-of-hours premium is determined by

 multiplying the minimum wage for the relevant period by the total number of days that the



 4 Plaintiffs alleged in their Complaint and in their Proposed Order attached to the Motion that “Defendants
 violated New York Labor Law Section 652 by failing to pay Plaintiffs the statutory minimum wage,” but do
 not explain the basis for this alleged violation in their Memoranda of Law. (See Proposed Order at 2; Compl.
 ¶ 60, ad damnum clause (d).) Indeed, Plaintiffs’ affidavits explicitly state hourly rates that were above both the
 federal and New York State minimum wage rates throughout their employment. Accordingly, the
 undersigned respectfully recommends that damages not be awarded based on failure to pay minimum wages.
                                                         14
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 15 of 24 PageID #: 297



 employee worked more than ten hours. Id. However, “[o]nly employees making the minimum wage

 rate, or less, are eligible for spread-of-hours compensation.” Hernandez v. Delta Deli Mkt. Inc., No.

 18-CV-00375 (ARR) (RER), 2019 WL 643735, at *7 (E.D.N.Y. Feb. 12, 2019), R&R adopted

 (Docket Order dated 3/4/2019) (citing Sosnowy v. A. Perri Farms, Inc., 764 F. Supp. 2d 457, 473-74

 (E.D.N.Y. 2011)); see also Mondragon v. Keff, No. 15-CV-2529 (JPO) (BCM), 2019 WL 2551536, at *9

 (S.D.N.Y. May 31, 2019), R&R adopted, 2019 WL 2544666 (S.D.N.Y. June 20, 2019).

           Based on Plaintiffs’ allegations, their hourly rates of pay were between $12 and $15

 throughout their employment, which are well above the applicable minimum wage rates.

 Accordingly, the undersigned recommends that Plaintiffs’ request for spread-of-hours premium be

 denied.

               F. Wage Notice and Wage Statement Violations under NYLL

           NYLL § 195(1) requires employers to give employees a notice stating their rate of pay, how

 they will be paid, and other information. Plaintiffs allege that Defendants failed to give them wage

 notices pursuant to Section 195(1). (Compl. ¶¶ 42, 46-48, 61, 65, 85; Torres Aff. ¶ 5(f); Deciderio

 Aff. ¶ 5(f); Deciderio-Rios Aff. ¶ 5(f).)

           Section 195(3) requires employers to give employees “a statement with every payment of

 wages,” listing information including the dates of work covered by the payment, information

 identifying the employer and employee, details regarding the rate of pay and the overtime rate of

 pay, and the number of hours worked. N.Y. Lab. Law § 195(3). Plaintiffs allege that Defendants

 failed to give them wage statements pursuant to Section 195(3). (Compl. ¶¶ 42, 43, 62, 85; Torres

 Aff. ¶ 5(f); Deciderio Aff. ¶ 5(f); Deciderio-Rios Aff. ¶ 5(f).)

           Accepting Plaintiffs’ allegations as true, the undersigned finds that Plaintiffs have established

 Defendants’ liability for failure to provide wage notices and statements.




                                                      15
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 16 of 24 PageID #: 298



         V.      Damages

                 A. Overtime (FLSA and NYLL)

         Overtime compensation is calculated based on the employee’s regular rate of pay or the

 minimum wage, whichever is greater. See 29 U.S.C. § 207; 29 C.F.R. § 778.107; N.Y. Comp. Codes

 R. & Regs. tit. 12 § 142-2.2. Because Plaintiffs’ regular hourly rates of pay exceeded minimum wage

 rates,5 their base rate of pay is used to calculate the overtime rate. The following table provides the

 amount of overtime wages owed6:




 5 The federal minimum wage rate throughout Plaintiffs’ employment was $7.25 per hour. The New York
 minimum wage rate was $7.15 per hour from June 1, 2013 until December 30, 2013, at which point it
 increased to $8.00 per hour, and it increased again on December 31, 2014 to $8.75 per hour, and remained
 $8.75 through October 12, 2015. New York City did not implement its own minimum wage until 2016. See
 29 U.S.C. §§ 206(a); N.Y. Lab. Law § 652.

 6Although Plaintiffs’ calculations used partial weeks, damages were calculated here by rounding down to the
 nearest whole number of weeks because Plaintiffs would unlikely accrue overtime compensation in a partial
 work week. (See Torres Aff. ¶ 5(e); Deciderio Aff. ¶ 5(e); Deciderio-Rios Aff. ¶ 5(e).)


                                                     16
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 17 of 24 PageID #: 299




Plaintiff      Dates          Payment/       Hourly Rate      Hours      Overtime            Total
               Worked         Week           (based on        worked     Owed/week           Overtime
                                             40-hour          /week                          owed
                                             work week)
Torres         2/1/2014-      $510           $12.75           72         32 hours x          $53,870
               10/12/2015                                     (12x6)     $19.13 = $612.16    (2014: 48
                                                                                             weeks +
                                                                                             2015: 40
                                                                                             weeks) x
                                                                                             $612.16
Deciderio      4/1/2014-      $480           $12              787        38 hours x $18 =    $54,036
               10/12/2015                                     (13x6)     $684                (2014: 39
                                                                                             weeks +
                                                                                             2015: 40
                                                                                             weeks) x
                                                                                             $684
Deciderio-     6/1/2013-      $540           $13.50           78         38 hours x          $96,786
Rios           10/12/2015     (6/1/2013-     (6/1/2013-       (13x6)     $20.25 (from        (2013: 30
                              2/12/2015);    2/12/2015);                 6/1/2013-           weeks x
                              $600 (2/13-    $15 (2/13-                  2/12/2015)=         $769.50 +
                              10/12/2015)    10/12/2015)                 $769.50;            2014: 52
                                                                         38 hours x          weeks x
                                                                         $22.50 (from        $769.50 +
                                                                         2/12/2015-          2015: 6
                                                                         10/12/2015)=        weeks x
                                                                         $855                $769.50 +
                                                                                             2015: 34
                                                                                             weeks) x
                                                                                             $855


             Accordingly, the undersigned respectfully recommends that Torres be awarded $53,870,

   Deciderio be awarded $54,036, and Deciderio-Rios be awarded $96,786 in overtime

   damages.

                    B. Spread-of-Hours Premium (NYLL)

             Since Plaintiffs did not establish Defendants’ liability under the NYLL’s spread-of-hours

   provision, they are not entitled to damages thereunder.



   7 Deciderio’s Affidavit states that he “worked thirteen (13) hours per day for six (6) days per week.”
   (Deciderio Aff. ¶ 5(c).) This comes out to 78 hours per week, notwithstanding that his damages calculation
   states that he worked “76 hours/week.” (Id. ¶ 5(e).)
                                                       17
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 18 of 24 PageID #: 300



                 C. Recordkeeping Violations under NYLL

                         1. Wage Notice

         Violations of NYLL § 195(1) mandate damages of $50 per work day, for a maximum of

 $5,000. N.Y. Lab. Law § 198 (1-b). Accepting the allegations in the Complaint and Plaintiffs’ sworn

 statements in their affidavits as true, as the Court must on a motion for default judgment, Plaintiffs

 worked six days per week for a minimum of 79 weeks, or 474 work days. (Compl. ¶ 37-39; Torres

 Aff. ¶ 5(a); Deciderio Aff. ¶ 5(a); Deciderio-Rios Aff. ¶ 5(a).) Fifty dollars per day multiplied by 474

 equals $23,700. Accordingly, the undersigned respectfully recommends that Plaintiffs each be

 awarded the maximum statutory damages of $5,000 for Defendants’ violation of NYLL § 195(1).

                         2. Wage Statements

         Section 195(3) mandates damages of $250 per work day for violations, up to a maximum of

 $5,000. N.Y. Lab. Law § 198(1-d). Plaintiffs likewise established that Defendants failed to provide

 wage statements at any point during their tenure, thereby violating the NYLL. Since the statutory

 damages are $250 per work day, up to a maximum of $5,000, the undersigned respectfully

 recommends that Plaintiffs each be awarded the maximum statutory damages of $5,000 for

 violation of NYLL § 195(3).

                 D. Liquidated Damages (FLSA and NYLL)

         Plaintiffs seek liquidated damages. Under the FLSA and the NYLL, an employee may be

 entitled to recover liquidated damages equal to the amount owed for unpaid overtime compensation.

 29 U.S.C. § 216(b); N.Y. Lab. Law § 198(1-a). If the employer shows that “the act or omission

 giving rise to such action was in good faith and that he had reasonable grounds for believing that his

 act or omission was not a violation” of the FLSA or NYLL, a court may decide not to award

 liquidated damages. 29 U.S.C. § 260; N.Y. Lab. Law § 198(1-a). Since Defendants failed to respond

 to the Motion, no good faith exists and liquidated damages are appropriate. See Herrera v. Tri-State

                                                   18
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 19 of 24 PageID #: 301



 Kitchen & Bath, Inc., No. 14-CV-1695 (ARR) (MDG), 2015 WL 1529653, at *12 (E.D.N.Y. Mar. 31,

 2015) (defaulting defendants did not show good faith).

         The Second Circuit has interpreted the NYLL to preclude the award of double liquidated

 damages under both the NYLL and FLSA. See Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018). In

 light of the principle that “the law providing the greatest recovery will govern,” Plaintiffs may be

 awarded liquidated damages pursuant to the NYLL or the FLSA. See Charvac v. M & T Project

 Managers of New York, Inc., No. 12-CV-5637 (CBA) (RER), 2015 WL 5475531, at *4 (E.D.N.Y. June

 17, 2015). Liquidated damages are not available for violations of the NYLL wage notice and

 statement provisions. N.Y. Lab. L. § 198(1-a), (1-d).

         Based on the recommendation above that Torres be awarded $53,870 in overtime wages,

 Deciderio be awarded $54,036 in overtime wages, and Deciderio-Rios be awarded $96,786 in

 overtime wages, the undersigned respectfully recommends that Plaintiffs be awarded those identical

 amounts in liquidated damages under the NYLL.

                 E. Pre-Judgment Interest

         Although Plaintiffs did not explicitly seek pre-judgment interest, they would be entitled to

 recover pre-judgment interest on their unpaid wages pursuant to NYLL § 198(1-a) and C.P.L.R.

 5001, and courts have awarded pre-judgment interest when the plaintiff has sought other relief the

 Court deems appropriate.8 See N.Y. Lab. L. § 198(1-a) (“In any actions instituted in the courts upon

 a wage claim by an employee . . .in which the employee prevails, the court shall allow such employee

 to recover. . .prejudgment interest as required under the civil practice law and rules. . .”); C.P.L.R.

 5001(a); Setty v. Fitness, No. 17-CV-06504 (NGG) (SMG), 2018 WL 8415414, at *16 (E.D.N.Y. Dec.

 18, 2018), R&R adopted sub nom., 2019 WL 1292431 (E.D.N.Y. Mar. 21, 2019) (“Plaintiffs do not


 8 In their Complaint, and in their Motion and Memoranda of Law, Plaintiffs sought “such other and further
 relief as this Court deems just and proper.” (Compl. Ad damnum clause (f); Motion; Pls. Mem. at 6; Pls. Supp.
 Mem. at 23.)
                                                      19
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 20 of 24 PageID #: 302



 explicitly request prejudgment interest in their complaint, but Plaintiff Setty is clearly entitled to

 recover prejudgment interest on his unpaid wages under the NYLL.”); Canaveral v. Midtown Diner

 NYC, Inc., No. 19-CV-635 (GBD) (JLC), 2019 WL 4195194, at *6 n.7 (S.D.N.Y. Sept. 5, 2019),

 R&R adopted, 2019 WL 6170058 (S.D.N.Y. Nov. 19, 2019) (awarding pre-judgment interest where

 plaintiff requested “further relief as the Court may deem equitable, just, and proper.”)

         Since “liquidated damages and prejudgment interest are not functional equivalents under the

 NYLL, prevailing plaintiffs may recover both for claims brought under the NYLL.” Saucedo, 2016

 WL 8376837, at *16 (citation omitted). The statutory interest rate in New York for pre-judgment

 interest is nine percent per annum. C.P.L.R. 5004. Courts have discretion in determining a

 reasonable date from which to award pre-judgment interest, such as the “the earliest ascertainable

 date the cause of action existed,” or a midway point between when the plaintiff began and ended

 work if damages were incurred at various times. See Santillan v. Henao, 822 F. Supp. 2d 284, 298

 (E.D.N.Y. 2011) (citing C.P.L.R. 5001(b)).

         Because Plaintiffs were denied adequate wages throughout their employment, the Court will

 use an intermediate date for each Plaintiff.

         For Torres, the mid-way point between February 1, 2014 and October 12, 2015 is December

 6, 2014. Pre-judgment interest on actual damages of $53,870, for overtime pay, at a rate of nine

 percent per annum, is $13.28 per day for the 310 days from December 6, 2014 until October 12,

 2015, for a total of $4,116.80. Accordingly, the undersigned respectfully recommends that Torres

 be awarded pre-judgment interest of $4,116.80 plus $13.28 per day from October 13, 2015 to

 the date of judgment.

         For Deciderio, the mid-way point between April 1, 2014 and October 12, 2015 is January 5,

 2015. Pre-judgment interest on actual damages of $54,036, for overtime pay, at a rate of nine

 percent per annum, is $13.32 per day for the 280 days from January 5, 2015 until October 12, 2015,

                                                     20
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 21 of 24 PageID #: 303



 for a total of $3,729.60. Accordingly, the undersigned respectfully recommends that Deciderio be

 awarded pre-judgment interest of $3,729.60 plus $13.32 per day from October 13, 2015 to the

 date of judgment.

         For Deciderio-Rios, the mid-way point between June 1, 2013 and October 12, 2015 is

 August 6, 2014. Pre-judgment interest on actual damages of $96,786, for overtime pay, at a rate of

 nine percent per annum, is $23.87 per day for the 432 days from August 6, 2014 until October 12,

 2015, for a total of $10,311.84. Accordingly, the undersigned respectfully recommends that

 Deciderio-Rios be awarded pre-judgment interest of $10,311.84 plus $23.87 per day from

 October 13, 2015 to the date of judgment.

                 F. Post-Judgment Interest

         Plaintiffs did not seek post-judgment interest. However, such interest “shall be allowed on

 any money judgment in a civil case recovered in a district court.” 28 U.S.C. § 1961(a); see, e.g., Fermin,

 93 F. Supp. 3d at 53; see also Canaveral, 2019 WL 4195194, at *7 (S.D.N.Y. Sept. 5, 2019). Post-

 judgment interest is governed by the federal rate as set forth in 28 U.S.C. § 1961. See Tacuri v. Nithun

 Constr. Co. No. 14-CV-2908 (CBA) (RER), 2015 WL 790060, at *12 (E.D.N.Y. Feb. 24, 2015).

 Accordingly, the undersigned respectfully recommends that Plaintiffs each be awarded post-

 judgment interest, to be calculated from the date the Clerk of Court enters judgment in this

 action until the date of payment, at the rate set forth in 28 U.S.C. § 1961.

                 G. Attorneys’ Fees and Costs

         Plaintiffs seek reasonable attorneys’ fees, which they are entitled to recover under both the

 FLSA and NYLL. See 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1). District courts have broad

 discretion to determine the amount awarded, and the party requesting fees must submit

 documentation to support its claims. Mahoney, 2016 WL 6585810, at *18. Courts calculate

 appropriate attorneys’ fees by multiplying the number of hours reasonably spent by counsel on the

                                                    21
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 22 of 24 PageID #: 304



 matter by a reasonable hourly rate. Saucedo, 2016 WL 8376837, at *17. This “lodestar method” may

 be adjusted based on the circumstances of the case. Id.

         A reasonable hourly rate is the rate a “reasonable client would be willing to pay.” Id. The

 Second Circuit and various district courts have identified case-specific variables relevant in setting a

 reasonable hourly rate, considering whether the rates requested are proportional to fees awarded to

 other attorneys performing similar services with comparable skill, expertise and reputation. Arbor

 Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 190 (2d Cir. 2008); Mahoney,

 2016 WL 6585810, at *19. In recent years, decisions in this District have determined reasonable

 hourly rates in FLSA cases at “approximately $300-$450 for partners, $200-$325 for senior

 associates, $100-$200 for junior associates, and $60-80 for legal support staff.” Mahoney, 2016 WL

 6585810, at *19 (quoting Carrasco-Flores v. Comprehensive Health Care & Rehab. Servs., LLC, No. 12-CV-

 5737 (ILG) (JMA), 2014 WL 4954629, at *9 (E.D.N.Y. Oct. 2, 2014)).

         Plaintiffs are also entitled to recover reasonable costs under the FLSA and NYLL. See 29

 U.S.C. § 216(b); N.Y. Lab. Law § 663(1); Perez v. Queens Boro Yang Cleaner, Inc., No. 14-CV-7310 (SJ)

 (JO), 2016 WL 1359218, at *8 (E.D.N.Y. Mar. 17, 2016), R&R adopted, 2016 WL 1337310 (E.D.N.Y.

 Apr. 5, 2016).

         Plaintiffs requested permission to move for attorneys’ fees and costs at the conclusion of

 this matter. (Pls. Supp. Mem. at 20.) The undersigned recommends that Plaintiffs be permitted to

 submit their contemporaneous time records, attorney rates and qualifications, as well as

 documentation to support their costs calculations, within fourteen days after the Court enters

 judgment, pursuant to Fed. R. Civ. P. 54, in order for the Court to award reasonable attorneys’ fees

 and costs.




                                                    22
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 23 of 24 PageID #: 305



                                               CONCLUSION

            Based on the foregoing, the undersigned respectfully recommends that default judgment be

 entered against Defendants, finding them liable for violations under the FLSA and NYLL, and

 Plaintiffs be awarded damages in the total sum of $457,542.24, plus pre- and post-judgment interest,

 comprised of:

    (i)        For Plaintiff Torres:

               a. $53,870 in unpaid overtime compensation;

               b. $5,000 in statutory damages for the NYLL wage notice claim;

               c. $5,000 in statutory damages for the NYLL wage statement claim;

               d. $53,870 in liquidated damages under the NYLL;

               e. $4,116.80 in pre-judgment damages, plus $13.28 per day from October 13, 2015 to

                   the date of judgment;

    (ii)       For Plaintiff Deciderio:

               a. $54,036 in unpaid overtime compensation;

               b. $5,000 in statutory damages for the NYLL wage notice claim;

               c. $5,000 in statutory damages for the NYLL wage statement claim;

               d. $54,036 in liquidated damages under the NYLL;

               e. $3,729.60 in pre-judgment damages, plus $13.32 per day from October 13, 2015 to

                   the date of judgment;

    (iii)      For Plaintiff Deciderio-Rios:

               a. $96,786 in unpaid overtime compensation;

               b. $5,000 in statutory damages for the NYLL wage notice claim;

               c. $5,000 in statutory damages for the NYLL wage statement claim;

               d. $96,786 in liquidated damages under the NYLL;

                                                   23
Case 1:17-cv-02866-RJD-PK Document 32 Filed 03/12/20 Page 24 of 24 PageID #: 306



               e. $10,311.84 in pre-judgment damages, plus $23.87 per day from October 13, 2015 to

                   the date of judgment;

     (iv)      Post-judgment interest as provided in 28 U.S.C. § 1961, to run from the date of

               judgment until judgment is satisfied; and

     (v)       Reasonable attorneys’ fees and costs, to be submitted within fourteen days of the entry

               of judgment.

            Plaintiffs are directed to serve this Report and Recommendation on Defendants forthwith

 and file proof of service in the docket by March 18, 2020.

            Any objection to this Report must be filed in writing with the Clerk of Court within fourteen

 (14) days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to timely file any just

 objection waives the right to further judicial review of this Report and Recommendation. Caidor v.

 Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).

                                                  SO ORDERED:


                                                    Peggy Kuo
                                                  PEGGY KUO
                                                  United States Magistrate Judge

 Dated:      Brooklyn, New York
             March 12, 2020




                                                     24
